Title: To Thomas Jefferson from Nicolas & Jacob van Staphorst, 8 September 1788
From: Nicolas & Jacob van Staphorst
To: Jefferson, Thomas


          
            Amsterdam 8 September 1788
          
          We are honored with Your Excellency’s ever respected favor of 1 Inst, with the agreeable Intelligence of the Accession of the State of New York to the New Federal Constitution, For which We return You our most sincere and hearty Thanks. This is an Event We deem of great Consequence, as it will stamp such a Weight upon the Meeting of the new Congress, as will render equally contemptible as ineffectual, the solitary Schism of Rhode Island, there being We believe little doubt of the Concurrence of No. Carolina.
          Upon Receipt of Your Excellency’s Letter to Messr. Willinks and ourselves, We acquainted the Holder We would immediately accept Mr. Carmichael’s drafts.
          Mr. Dumas’s disposal upon us for your Account will be honored with that Attention, We shall be proud to shew all such as You may indicate. We are most respectfully Your Excellency’s Most obdt. very hble. Servts.
          
            ⅌Procn. of Nichs. & Jacob van Staphorst
            Nichs. Hubbard
          
        